425 U.S. 559 (1976)
DREW MUNICIPAL SEPARATE SCHOOL DISTRICT ET AL.
v.
ANDREWS ET AL.
No. 74-1318.
Supreme Court of United States.
Argued March 3, 1976.
Decided May 3, 1976.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
William A. Allain and Champ T. Terney argued the cause for petitioners. With them on the briefs was A. F. Summer, Attorney General of Mississippi.
Charles Victor McTeer and Rhonda Copelon argued the cause for respondents. With them on the briefs were Morton Stavis and Nancy Stearns.[*]
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed by Peter B. Sandmann and Susanne Martinez for the Child Welfare League of America, and by Mary C. Dunlap, Wendy W. Williams, Ruth Bader Ginsburg, and Melvin L. Wulf for Equal Rights Advocates, Inc., et al.

Briefs of amici curiae were filed by Solicitor General Bork, Assistant Attorney General Pottinger, and Abner W. Sibal for the United States, and by Stephen J. Pollak, Martin J. Flynn, Richard M. Sharp, and David Rubin for the National Education Assn.